Exhibit 10.1

DISTRIBUTION SERVICES AGREEMENT

DISTRIBUTION SERVICES AGREEMENT dated and effective as of June 20, 2016 (this
“Agreement”) among PowerShares DB US Dollar Index Trust, a Delaware statutory
trust organized in series (the “Trust”), each series of the Trust as set forth
on Schedule A attached hereto, and as it may be amended from time-to-time
(individually, each a “Fund” and collectively, the “Funds”), Invesco
Distributors, Inc., a Delaware corporation and a registered broker-dealer under
the Securities Exchange Act of 1934 (the “Distributor”), and Invesco PowerShares
Capital Management LLC, a Delaware limited liability company (the “Managing
Owner”). Capitalized terms used but not defined in this Agreement shall have the
meaning ascribed thereto in the Trust’s Prospectus included in its corresponding
Registration Statement as referenced in the attached Schedule C.

WHEREAS, the Managing Owner serves as the sole managing owner of each Fund; and

WHEREAS, each Fund and the Managing Owner wish to employ Distributor in
connection with the performance of the services listed in Schedule B and
additional services as may be agreed to from time-to-time.

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, the parties agree as follows:

1. Documents — The Trust has furnished or will furnish, upon request, the
Distributor with copies of the Trust’s or, as applicable, each Fund’s Amended
and Restated Declaration of Trust, advisory agreement, custodian agreement,
transfer agency agreement, administration agreement, current prospectus, and
statement of additional information, and all forms relating to any plan, program
or service offered by each Fund. The Trust shall, on behalf of each Fund,
furnish, within a reasonable time period, to the Distributor a copy of any
amendment or supplement to any of the above-mentioned documents. Upon request,
the Trust, on behalf of each Fund, shall furnish promptly to the Distributor any
additional documents necessary or advisable to perform its functions hereunder.
As used in this Agreement the terms “registration statement,” “prospectus” and
“statement of additional information” shall mean any registration statement,
prospectus and statement of additional information filed by the Trust and each
Fund with the Securities and Exchange Commission (“SEC”) and any amendments and
supplements thereto that are filed with the SEC.

2. Authorized Representations — The Distributor is not authorized by the Trust
or any Fund to give any information or to make any representations other than
those contained in the registration statement or prospectus and statement of
additional information, or contained in shareholder reports or other material
that may be prepared by or on behalf of the Trust or any Fund for the
Distributor’s use. Consistent with the foregoing, the Distributor may prepare
and distribute sales literature or other material as it may deem appropriate in
consultation with the Trust and the Managing Owner, provided such sales
literature is approved in accordance with Paragraph 8 below and complies with
applicable law and regulations.

3. Registration of Shares — The Trust agrees that it will take all action
necessary to register the Shares of each Fund under the Securities Act of 1933
(the “Securities Act”) (subject to the necessary approval of its shareholders).
The Trust shall make available to the Distributor, at the Distributor’s expense,
such number of copies of its prospectus and statement of additional information
as the Distributor may reasonably request. The Trust shall furnish to the
Distributor copies of all information, financial statements and other papers
related to the Funds, which the Distributor may reasonably request for use in
connection with the distribution of Shares of each Fund.

4. Fees and Fund Expenses — (a) In consideration of the services to be performed
for each Fund by the Distributor hereunder as set forth on Schedule B attached
hereto and as it may be amended from time-



--------------------------------------------------------------------------------

to-time, the Managing Owner (and not the Trust or any Fund) will pay the
Distributor a fee in an amount set forth in Schedule C hereto, subject to any
limitation imposed by any law, rule or regulation applicable to any of the
parties hereto.

(b) The Managing Owner shall reimburse the Distributor for any reasonable fees
or disbursements incurred by the Distributor in connection with the performance
by the Distributor of its duties under and pursuant to this Agreement with the
prior written consent of the Managing Owner. Further, unless otherwise agreed to
by the parties hereto in writing, the Distributor shall not be responsible for
fees and expenses in connection with (a) filing of any registration statement,
printing and the distribution of any prospectus and statement of additional
information under the Securities Act and amendments prepared for use in
connection with the offering of Shares for sale to the public, preparing,
setting in type, printing and mailing the prospectus, statement of additional
information and any supplements thereto sent to existing shareholders, (b)
preparing, setting in type, printing and mailing any report (including annual
and semi-annual reports) or other communication to shareholders of the Funds,
and (c) the Blue Sky registration and qualification of Shares for sale in the
various states in which the officers of each Fund shall determine it advisable
to qualify such Shares for sale (including registering the Trust or any Fund as
a broker or dealer or any officer of the Trust or any Fund as agent or salesman
in any state).

(c) The Managing Owner, on behalf of each Fund, will monitor compensation
received in connection with the Trust to determine if the payments described
hereunder must be limited, when combined with selling commissions charged by
other FINRA members, in order to comply with the 10% limitation on total
underwriters’ compensation pursuant to FINRA Rule 2310.

5. Use of the Distributor’s Name — Neither the Trust nor any Fund shall use the
name of the Distributor, or any of its affiliates, in any prospectus or
statement of additional information, sales literature, and other material
relating to the Funds in any manner without the prior written consent of the
Distributor (which shall not be unreasonably withheld); provided, however, that
the Distributor hereby approves all lawful uses of the names of the Distributor
and its affiliates in the prospectus and statement of additional information of
each Fund and in all other materials which merely refer to accurate terms to
their appointment hereunder or which are required by the SEC, FINRA, OCC, CFTC,
NFA or any state securities authority.

6. Use of the Trust’s and Funds’ Name — Neither the Distributor nor any of its
affiliates shall use the name of the Trust or any Fund in any publicly
disseminated materials, including sales literature in any manner without the
prior consent of the Trust and/or the applicable Fund (which shall not be
unreasonably withheld); provided, however, that the Trust and each Fund hereby
approve all lawful uses of their respective names in any required regulatory
filings of the Distributor which merely refer in accurate terms to the
appointment of the Distributor hereunder, or which are required by the SEC,
FINRA, OCC, CFTC, NFA or any state securities authority.

7. Indemnification — Subject to the limitations set forth in Paragraph 12 below,
each Fund agrees to indemnify and hold harmless the Distributor and each of its
directors and officers and each person, if any, who controls the Distributor
within the meaning of Section 15 of the Securities Act, against any loss,
liability, claim, damage or expense (including the reasonable cost of
investigating or defending any alleged loss, liability, claim, damage or expense
and reasonable counsel fees incurred in connection therewith) by reason of any
person acquiring any Shares, based upon the ground that the registration
statement, prospectus, statement of additional information, shareholder reports
or other information filed or made public by any Fund (as from time-to-time
amended) included an untrue statement of a material fact or omitted to state a
material fact required to be stated or necessary in order to make the statements
not misleading under the Securities Act or any other statute or the common law.
However, each Fund does not agree to indemnify the Distributor or hold it
harmless to the extent that the statement or omission



--------------------------------------------------------------------------------

was made in reliance upon, and in conformity with, information furnished to it
by or on behalf of the Distributor. In no case (i) is the indemnity of any Fund
in favor of the Distributor or any person indemnified to be deemed to protect
the Distributor or any person against any liability to a Fund or its security
holders to which the Distributor or such person would otherwise be subject by
reason of willful misfeasance, bad faith or negligence in the performance of its
duties or by reason of its reckless disregard of its obligations and duties
under this Agreement, or (ii) is a Fund to be liable under its indemnity
agreement contained in this paragraph with respect to any claim made against the
Distributor or any person indemnified unless the Distributor or person, as the
case may be, shall have notified the applicable Fund in writing of the claim
promptly after the summons or other first written notification giving
information of the nature of the claims shall have been served upon the
Distributor or any such person (or after the Distributor or such person shall
have received notice of service on any designated agent). However, failure to
notify a Fund of any claim shall not relieve that Fund from any liability which
it may have to any person against whom such action is brought otherwise than on
account of its indemnity agreement contained in this paragraph. Each Fund shall
be entitled to participate at its own expense in the defense, or, if it so
elects, to assume the defense of any suit brought to enforce any claims, and if
a Fund elects to assume the defense, the defense shall be conducted by counsel
chosen by such Fund. In the event a Fund elects to assume the defense of any
suit and retain counsel, the Distributor, officers or directors or controlling
person(s) or defendant(s) in the suit, shall bear the fees and expenses of any
additional counsel retained by them. If a Fund does not elect to assume the
defense of any suit, it will reimburse the Distributor, officers or directors or
controlling person(s) or defendant(s) in the suit for the reasonable fees and
expenses of any counsel retained by them. Each Fund agrees to notify the
Distributor promptly of the commencement of any litigation or proceeding against
it or any of its officers in connection with the issuance or sale of any of the
Shares.

The Distributor also covenants and agrees to indemnify and hold harmless the
Trust and each Fund, the Managing Owner, and each of their respective officers,
representatives or agents and each person, if any, who controls the Trust and
each Fund or the Managing Owner within the meaning of Section 15 of the
Securities Act (each, an “Indemnified Party”), against any loss, liability,
claim, damage or expense (including the reasonable cost of investigating or
defending any alleged loss, liability, claim, damage or expense and reasonable
counsel fees incurred in connection therewith) arising by reason of any person
acquiring any Shares, based upon the Securities Act or any other statute or
common law, alleging (a) any wrongful act of the Distributor or any of its
employees or (b) that any sales literature, advertisements, information,
statements or representations used or made by the Distributor or any of its
affiliates or employees or that the registration statement, prospectus,
statement of additional information, (as from time-to-time amended) included an
untrue statement of a material fact or omitted to state a material fact required
to be stated or necessary in order to make the statements not misleading,
insofar as the statement or omission was made in reliance upon, and in
conformity with, information furnished to such Fund or Managing Owner by or on
behalf of the Distributor. In no case (i) is the indemnity of the Distributor in
favor of any Indemnified Party to be deemed to protect any such party against
any liability to which the Indemnified Party would otherwise be subject by
reason of willful misfeasance, bad faith or negligence in the performance of its
duties or by reason of its reckless disregard of its obligations and duties
under this Agreement, or (ii) is the Distributor to be liable under its
indemnity agreement contained in this paragraph with respect to any claim made
against any Indemnified Party unless such Indemnified Party shall have notified
the Distributor in writing of the claim promptly after the summons or other
first written notification giving information of the nature of the claim shall
have been served upon such Indemnified Party (or after such Indemnified Party
shall have received notice of service on any designated agent). However, failure
to notify the Distributor of any claim shall not relieve the Distributor from
any liability which it may have to the Indemnified Party against whom the action
is brought otherwise than on account of its indemnity agreement contained in
this paragraph. In the case of any notice to the Distributor it shall be
entitled to participate, at its own expense, in the defense or, if it so elects,
to assume the defense of any suit brought to enforce any claims, and if the
Distributor elects to assume the defense, the defense shall be conducted by
counsel chosen by it and satisfactory to the Indemnified Party, to its officers
and to any



--------------------------------------------------------------------------------

controlling person(s), or defendant(s) in the suit. In the event that the
Distributor elects to assume the defense of any suit and retain counsel, the
Indemnified Party or controlling person(s), defendant(s) in the suit, shall bear
the fees and expenses of any additional counsel retained by them. If the
Distributor does not elect to assume the defense of any suit, it will reimburse
the Indemnified Party, officers or controlling person(s) or defendant(s) in the
suit for the reasonable fees and expenses of any counsel retained by them. The
Distributor agrees to notify the Indemnified Party promptly of the commencement
of any litigation or proceeding against it in connection with the Indemnified
Party and sale of any of the Shares.

8. Supplemental Information — The Distributor and the Managing Owner, on behalf
of each Fund, shall regularly consult with each other regarding the
Distributor’s performance of its obligations under this Agreement. In connection
therewith, the Managing Owner, on behalf of each Fund shall submit to the
Distributor at a reasonable time in advance of filing with the SEC reasonably
final copies of any amended or supplemented registration statement (including
exhibits) under the Securities Act; provided, however, that nothing contained in
this Agreement shall in any way limit the Trust’s or any Fund’s right to file at
any time such amendments to any registration statement and/or supplements to any
prospectus or statement of additional information, of whatever character, as the
Trust or such Fund may deem advisable, such right being in all respects absolute
and unconditional.

The Distributor acknowledges that the only information provided to it by the
Managing Owner, Trust and each Fund is that contained in the registration
statement, the prospectus, the statement of additional information and reports
and financial information referred to herein. Neither the Distributor nor any
other person is authorized by the Managing Owner to give any information or to
make any representations, other than those contained in such documents.

9. Term — This Agreement shall become effective as of the date first written
above and shall continue until one year from such date and thereafter shall
continue automatically for successive annual periods, provided that such
continuance is specifically approved (with respect to each individual Fund) at
least annually by the Managing Owner. This Agreement is terminable, with respect
to each individual Fund, without penalty on sixty (60) days’ written notice by
the Managing Owner or by the Distributor. This Agreement shall automatically
terminate in the event of its assignment.

Upon the termination of this Agreement by any one or more of the Funds, at the
expense and direction of the applicable Fund, the Distributor shall transfer to
such successor, as the applicable Fund shall specify all relevant books, records
and other data established or maintained by the Distributor for such Fund under
this Agreement.

10. Notice — Any notice required or permitted to be given by any party to
another party shall be deemed sufficient if sent by (i) email or (ii) registered
or certified mail, postage prepaid, addressed by the party giving notice to the
other party at the last address furnished by the other party to the party giving
notice:



--------------------------------------------------------------------------------

if to the Trust, any Fund or the Managing Owner, at:

Invesco PowerShares Capital Management LLC

3500 Lacey Road, Suite 700

Downers Grove, IL 60515

Attn: Head of Legal

if to the Distributor at:

11 Greenway Plaza, Suite 1000,

Houston, TX 77046

Attn: General Counsel

or such other email address as may be furnished by one party to the other.

11. Confidential Information — The Distributor, its officers, directors,
employees and agents will treat confidentially and as proprietary information of
each Fund, all records and other information relative to each Fund and to prior
or present shareholders or to those persons or entities who respond to the
Distributor’s inquiries concerning investment in a particular Fund, and will not
use such records and information for any purposes other than performance of its
responsibilities and duties hereunder. If the Distributor is requested or
required by, but not limited to, depositions, interrogatories, requests for
information or documents, subpoena, civil investigation, demand or other action,
proceeding or process or as otherwise required by law, statute, regulation,
writ, decree or the like to disclose such information, the Distributor will
provide the applicable Fund with prompt written notice of any such request or
requirement so that particular Fund may seek an appropriate protective order or
other appropriate remedy and/or waive compliance with this provision. If such
order or other remedy is not sought, or obtained, or waiver not received within
a reasonable period following such notice, then the Distributor may without
liability hereunder, disclose to the person, entity or agency requesting or
requiring the information, that portion of the information that is legally
required in the reasonable opinion of the Distributor’s counsel.

12. Limitation of Liability — The Distributor agrees that, pursuant to Section
3804(a) of the Delaware Statutory Trust Act, the liabilities of each Fund shall
be limited such that (a) the debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing and relating to this Agreement
with respect to a particular Fund shall be enforceable against the assets of
that particular Fund only, and not against the assets of the Trust generally or
the assets of any other Fund and (b) none of the debts, liabilities, obligations
and expenses incurred, contracted for, or otherwise existing and relating to
this Agreement with respect to the Trust generally and any other Fund shall be
enforceable against the assets of such particular Fund. The Distributor further
agrees that it shall not seek satisfaction of any such obligation from the
shareholders, any individual shareholder, officer, representative or agent of
the Trust or any Fund, nor shall the Distributor seek satisfaction of any such
obligation from the Managing Owner, its members, managers, directors or
officers.

Obligations of the Trust or any Fund entered into in the name or on behalf
thereof by the Managing Owner, members managers, officers, representatives or
agents are made not individually, but in such capacities, and are not binding
upon any of the Managing Owner, members, managers, or officers, representatives
or agents personally, but bind only the property of a particular Fund party to
said obligation, and all persons dealing with such Fund must look solely to that
Fund’s property for the enforcement of any claims against that Fund.

13. Miscellaneous — Each party agrees to perform such further acts and execute
such further documents as are necessary to effectuate the purposes hereof.
Except with respect to Paragraph 12 above, which shall be construed,
interpreted, and enforced in accordance with and governed by the laws of the



--------------------------------------------------------------------------------

State of Delaware, this Agreement shall be construed, interpreted, and enforced
in accordance with and governed by the laws of the State of Illinois. The
captions in this Agreement are included for convenience of reference only and in
no way define or delimit any of the provisions hereof or otherwise affect their
construction or effect. This Agreement may not be changed, waived, discharged or
amended except by written instrument that shall make specific reference to this
Agreement and which shall be signed by the party against which enforcement of
such change, waiver, discharge or amendment is sought. This Agreement may be
executed simultaneously in two or more counterparts, each of which taken
together shall constitute one and the same instrument.

All activities by the Distributor and its agents and employees as distributor of
the Shares shall comply with all applicable laws, rules and regulations
including, without limitation, all rules and regulations made or adopted by the
SEC, FINRA or any securities association registered under the Exchange Act or
futures association registered under the Commodity Exchange Act, as amended.
Should the Distributor, or any of its agents and employees, materially fail to
maintain compliance with all applicable laws, rules and regulations to which it
is subject, or otherwise lose its status as a registered broker-dealer in good
standing with FINRA, the Distributor agrees to promptly notify the Managing
Owner.

All activities by the Managing Owner and its agents and employees as distributor
of the Shares shall comply with all applicable laws, rules and regulations
including, without limitation, all rules and regulations made or adopted by the
SEC, CFTC or any securities association registered under the Exchange Act or
futures association registered under the Commodity Exchange Act, as amended.
Should the Managing Owner, or any of its agents and employees, materially fail
to maintain compliance with all applicable laws, rules and regulations to which
it is subject, or otherwise lose its status as a commodity pool operator in good
standing with the CFTC, the Managing Owner agrees to promptly notify the
Distributor.

Remainder of page intentionally left blank. Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have executed this instrument in its
name and behalf, and the Distributor has executed this instrument in its name
and behalf, as of the date and year first above written.

 

POWERSHARES DB US DOLLAR INDEX

TRUST

By: INVESCO POWERSHARES CAPITAL MANAGEMENT LLC,

as Managing Owner of PowerShares DB

US Dollar Index Trust

By:   /s/ Daniel E. Draper Name:   Daniel E. Draper Title:   Chief Executive
Officer

POWERSHARES DB US DOLLAR INDEX

TRUST WITH RESPECT ONLY TO

POWERSHARES DB US DOLLAR INDEX

BULLISH FUND

By: INVESCO POWERSHARES CAPITAL MANAGEMENT LLC,

as Managing Owner of PowerShares DB

US Dollar Index Bullish Fund

By:   /s/ Daniel E. Draper Name:   Daniel E. Draper Title:   Chief Executive
Officer

POWERSHARES DB US DOLLAR INDEX TRUST WITH RESPECT ONLY TO POWERSHARES DB US
DOLLAR INDEX BEARISH FUND

By: INVESCO POWERSHARES CAPITAL MANAGEMENT LLC

as Managing Owner of PowerShares DB

US Dollar Index Bearish Fund

By:   /s/ Daniel E. Draper Name:   Daniel E. Draper Title:   Chief Executive
Officer

INVESCO DISTRIBUTORS, INC.

By:   /s/ Brian Thorp Name:   Brian Thorp Title:   Vice President



--------------------------------------------------------------------------------

INVESCO POWERSHARES CAPITAL MANAGEMENT LLC

By:   /s/ Daniel E. Draper Name:   Daniel E. Draper Title:   Chief Executive
Officer



--------------------------------------------------------------------------------

Schedule A

List of Funds

Dated as of June 20, 2016

PowerShares DB US Dollar Index Bullish Fund

PowerShares DB US Dollar Index Bearish Fund



--------------------------------------------------------------------------------

Schedule B

List of Services for Each Fund

Effective as of June 20, 2016

 

•   Review distribution related legal documents and contracts.

 

•   Consult with sponsor’s marketing staff on development of FINRA compliant
marketing campaigns.

 

•   Review and file all marketing materials (including internet sites) with
FINRA.

 

•   Consult with sponsor on marketing/sales strategy.

 

•   800 line telephone servicing.

 

•   Maintain books and records in respect of the Fund that relate to the
services provided pursuant to this Agreement

 

•   Perform such additional marketing and distribution related services as may
be agreed among the parties from time-to-time.



--------------------------------------------------------------------------------

Schedule C

Pursuant to Section 4(a)

In consideration of the services to be provided by the Distributor under and
pursuant to this Agreement, Managing Owner shall pay to the Distributor a
reimbursement for actual costs associated with the Distributor performing the
services provided herein, with such compensation to be capped at $25,000 per
Fund annually. Distributor’s compensation will be paid quarterly in arrears on
the last business day of each calendar quarter and prorated for partial quarters
in the event the Distribution Services Agreement becomes effective on a date
that is not the first day of a calendar quarter or is terminated on a date that
is not the last day of a calendar quarter.